Case 2:18-cr-00162-JLR Document 168-8 Filed 10/28/19 Page 1 of 7
                                       Page i of 7




                 IN     THE   UNITED    STATES      DISTRICT    COURT
                      WESTERN     DISTRICT         OF WASHINGTON
                                      AT     SEATTLE
UNITED    STATES     OF AMERICA,


                               Plaintiff,            No.   CR18-1 62JLR
vs.


HANY VELETANLIC


                              Defendant (s) .



                     VERBATIM REPORT          OF   TELEPHONE    CALL
                              (FROM   TAPED     PROCEEDINGS)



Audio    file   name:      Exhibit      13



Date    and   time   of   call:       Unknown



Participants:         Hany Veletanlic           and Unidentified        Speaker



Produced for Assistant United States Attorneys                         Thomas Woods
and Matthew Diggs




(Transcribed by:          Adrienne Kuehl)




                      CATHERINE H.     VERNON   & ASSOCIATES,   LLC




                                                                                      000137
     Case 2:18-cr-00162-JLR Document 168-8 Filed 10/28/19 Page 2 of 7
                                                           Page 2 of 7



               (CALL       INITATION NOT                   TRANSCRIBED)


               MR.   VELETA_NLIC:                    Hey,    man.


               UNIDENTIFIED             SPEAKER:              What’s          up?


               HR.   VELETA_NLIC:                    Hey,    I’m     trying         to    call       J       and he’s          --


     he   --    I    can’t       get    --       I    can’t       get       through       to    him.           So    --       so


     listen.          Do    you             do       you    have     the      list       of    documents             in


     front      of    you       or    anywhere             near    you?


               UNIDENTIFIED             SPEAKER:              Um     --      uh,    no.


               MR.   VELETANLIC:                     Who    has    it?


10             UNIDENTIFIED             SPEAKER:              Urn,      I    have    it,       but       I    don’t       have


11   it   like       close.


12             MR.   VELETA_NLIC:                    Okay.        Okay.           Okay.        Listen.              If    I


13   tell      you    something,             can       you    try       to    remember?


14             UNIDENTIFIED             SPEAKER:              Um,       sure.

15             MR.   VELETA_NLIC:                    Okay.        So have you talked to J yet?

16             UNIDENTIFIED             SPEAKER:              Yeah.           Not like                   no --

17             MR.   VELETA_NLIC:                    Okay.        Listen.           He has a -- I gave

18   him a bag with all my,                           you know,             important          life             life


19   documents.             Host of          it’s          insurance          stuff.           In that bag,


2o   there      is    a    short       --    it’s probably the                      shortest document                         in


21   the whole            thing.        The          shortest one.


22             UNIDENTIFIED SPEAKER:                          Okay.


23             MR.   VELETANLIC:                     Okay.        That       is    the    one    I       need       the


24   most.          That’s       the    --       it’s       like     --      it’s    a    life       insurance


25   thing.          So    --    so    have          him    give     you      that.           And,       uh    --    and       --
                                 CATHERINE H.              VERNON & ASSOCIATES,                LLC




                                                                                                                                    000138
     Case 2:18-cr-00162-JLR Document 168-8 Filed 10/28/19 Page 3 of 7
                                      Page 3 of 7



     and the other stuff.        Um, I don’t -- I don’t need the -- I

     don’t need the fourth document.

            And -- okay.      Can you remember that?

             UNIDENTIFIED SPEAKER:       Yes.

            HR. VELETANLIC:      Okay.    He doesn’t have to do anything

           anything.    Just simply give it to you.

             UNIDENTIFIED SPEAKER:       Okay.

            MR. VELETANLIC:      Okay.    And, uh, dude, don’t -- don’t

     tell him anything else.         Simply that my life depends on it

i0   and I’m coming up on deadlines.             The court dates are coming

ii   up.    And, uh, we just got the transcripts from the -- from

12   the trial.        It’s -- this is straight up         dude, if he

13   pulls something and says that he can’t, he won’t, uh, then

14   I don’t know how I’m gonna from here fire him and -- and --

15   and       because that is worse -- he is gonna fuck me more

16   than-- than what Art (phonetic) did.              This is actually

17   straight up fucking me out of my life here, what he’s gonna

18   do with that --

19           UNIDENTIFIED SPEAKER:       He, um --

2o          MR. VELETANLIC:      -- if he doesn’t do it.

21           UNIDENTIFIED SPEAKER:          he knows you’ re worried he’s

22   gonna have to -- he’s getting forced into a

23          MR. VELETANLIC:      He’s what?

24           UNIDENTIFIED SPEAKER:          forced into visitation or

25   something.
                         CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                              000139
     Case 2:18-cr-00162-JLR Document 168-8 Filed 10/28/19 Page 4 of 7
                                       Page 4 of 7



             MR. VELETANLIC:     What’s that?

             UNIDENTIFIED SPEAKER:        I said he’s        he’s, uh      he’ s

     worried he’s gonna get forced into, uh, visitations.

             MR. VELETA_NLIC:    No.    No.   No.      It’s -- he has nothing

     to do with anything.        He just simply has to give you my

     documents.        That is it.     That’s why I asked you, see.

     That’s why I asked you.           I didn’t ask him.      I asked you to

     collect it because I know that he’s not capable of -- of --

     of simply, you know, putting some -- some documents into a

i0      into a -- you know, a package or envelope and fucking

ii   sending it out.        So that’s why I asked you.         So that’s all

12   he has to do.

13           He       he -- you should have not told him even whatever

14      whatever you might have told him.               So simply that’s it.

15   If I don’t get my money, I’m not going to be able to fight

16   this.        And if I don’t get those particular documents, I am

17   not going to be able to fight shit.               I am gonna be

18   sentenced to fucking ten years.            I don’t know if J

19   (phonetic) told you, but that’s                 that’s what it’s looking

2o   like.

21           So       so do you see what I mean --

22           UNIDENTIFIED SPEAKER:        (Inaudible).

23           MR. VELETANLIC:     -- how important this is?         I have to

24      I have to have those things.            So if he’s       if he’s

25   going to be a bitch fucking Art, then he simply now has to
                         CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                   000140
     Case 2:18-cr-00162-JLR Document 168-8 Filed 10/28/19 Page 5 of 7
                                    Page 5 of 7



     hand you over what’s mine, don’t do shit.           He doesn’t have

     to do anything.      I can’t ask him to go and read through

     everything and you know, remove any of the -- you know, my

     contact information or anything.           Just -- just simply

     fucking give it to you and take the simplest -- the

     shortest life insurance document from that bag.            The

     shortest one.     And just fucking give you that instead.

     Instead of -- instead of that half -- that half full bottle

     from homie.

i0          Do you     do you see what I mean?

ii          UNIDENTIFIED SPEAKER:       Okay.

12          MR. VELETANLIC:    So that’s

13          UNIDENTIFIED SPEAKER:       Yeah.

14          MR. VELETANLIC:    -- it.     So -- so -- so you --

15   whatever you do with him tonight, you should have those

16   things tonight.     You know what I mean?        If you got to -- if

17   you got to put a squeeze on him, you do whatever it takes.

18   But you put a squeeze on him.

19          See what I mean?    All right, I’m gonna           I’m gonna

2o   let you go.     But Alex, I really need this.        But it’s --

21          UNIDENTIFIED SPEAKER:       Okay, dude.

22          MR. VELETANLIC:    -- specifically-- yeah, it’s

23   specifically what I asked.         It’s -- it’s -- I need that

24   that specific little life insurance document, the little

25   one.    The short one.
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                            000141
     Case 2:18-cr-00162-JLR Document 168-8 Filed 10/28/19 Page 6 of 7
                                          Page 6 of 7



             UNIDENTIFIED SPEAKER:           Okay.


             MR.    VELETANLIC:     Okay.     That    ain’t           that    ain’t but


     about    like    a   few inches   of text.


             UNIDENTIFIED      SPEAKER:      Okay.


             MR.    VELETANLIC:     All   right.      I’m     gonna    call    you back


     tonight.        Thanks.


             UNIDENTIFIED      SPEAKER:      Okay.      All    right.        All   right.


             (END    OF RECORDING)




i0

ii

12

13

14

15

16

17

18

19

2O

21

22

23

24

25
                           CATHERINE H.   VERNON   & ASSOCIATES,      LLC




                                                                                            000142
Case 2:18-cr-00162-JLR Document 168-8 Filed 10/28/19 Page 7 of 7
                             Page 7 of 7



                      C E R T I F I C A T E

STATE OF WASHINGTON )
                       )   SS.
County of PIERCE       )

     I, the undersigned, do hereby certify:

     That the foregoing Audio Transcription of the above

was transcribed under my direction; that the transcript is

a full, true and complete transcript of the proceedings,

including all questions, objections, motions and

exceptions; except for those portions shown as Inaudible,

if any;

     That I am not a relative, employee, attorney or

counsel of any party to this action or relative or employee

of any such attorney or counsel, and that I am not

financially interested in the said action or the outcome

thereof;   That I am herewith delivering the same to AUSAs

Thomas Woods and Matthew Diggs for filing.

     IN WITNESS WHEREOF, this 18th Day of June, 2019.



                 /s/ Adrienne Kuehl
                 Adrienne Kuehl, Residing
                 At Tacoma, Washington.




                CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                   000143
